           Case 1:18-cv-10836-PGG Document 10 Filed 02/06/19 Page 1 of 3
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                         DATE FILED: February 6, 2019

MARTINS. GOTTESFELD
                              '
                           Plaintiff,                          NOTICE OF
                                                          PRETRIAL CONFERENCE
             - against -
                                                               18 Civ. 10836 (PGG)
HUGH J. HURWITZ, et al.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               This action has been assigned to District Judge Paul G. Gardephe for all purposes.

An initial pretrial conference in this matter will take place in Courtroom 705 at Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York on Thursday, April

11, 2019, at 10:15 a.m. The purpose of the conference is to discuss whether settlement is

possible and to fix a discovery schedule.

               If you are proceeding prose (without an attorney), you are required to appear

personally at this conference. If any party is incarcerated and does not have an attorney, they

will be permitted to participate in the conference by telephone.

               All counsel and pro se parties are further directed to confer with each other prior

to the conference regarding all of the subjects to be considered pursuant to Rule 26(f) of the

Federal Rules of Civil Procedure and to file a written report outlining their discovery plan

pursuant to that Rule. The parties must also submit a joint letter addressing the following

in separate paragraphs: (1) a brief description of the case, including the factual and legal bases

for the claim(s) and defense(s); (2) any contemplated motions; and (3) the prospect for

settlement. For the Court's convenience, the parties must set forth the conference's date and

 time in the joint letter's opening paragraph. The Court directs the parties to consult its Individual
          Case 1:18-cv-10836-PGG Document 10 Filed 02/06/19 Page 2 of 3



Practices and model Case Management Plan and Scheduling Order, both of which are available

on the Court's web site. The written report outlining discovery and the joint letter must be filed

at least seven (7) days prior to the initial pretrial conference with the Court. The parties shall fax

or send courtesy copies of that report and joint letter to the United States Courthouse, Chambers

2204, 40 Foley Square, New York, New York 10007. The Chambers' fax number is (212) 805-

7986.

                If this case has been settled or otherwise terminated, the parties are not required to

appear, provided that a stipulation of discontinuance, voluntary dismissal, or other proof of

termination is received by Chambers prior to the date of the conference.

                All conferences with the Court are scheduled for a specific time. There is no other

matter scheduled for that time, and the parties are directed to appear promptly. Requests for

adjournment may be made only in a writing received not later than two business days before the

conference. The written submission must: (a) specify the reasons for the adjournment; (b) state

whether the other parties have consented; and (c) indicate times and dates when all parties are

available. Unless the parties are notified that the conference has been adjourned, it will be held

as scheduled.

                This Court reminds the parties that the Pro Se Office is a valuable resource in

assisting litigants who proceed in federal court without the assistance of counsel. The Pro Se

Office may be reached at:

        Pro Se Clerk's Office
        Southern District of New York
        500 Pearl Street
        New York, NY 10007
        (212) 805-0175




                                                   2
        Case 1:18-cv-10836-PGG Document 10 Filed 02/06/19 Page 3 of 3



            The Clerk of Court is directed to mail a copy of this order to:

      Martin S. Gottesfeld
      ID No. 71225
      FBOP ID No. 12982-104
      The Plymouth County Correctional Facility (PCCF)
      26 Long Pond Road
      Plymouth, MA 02360

Dated: New York, New York
       February 6,2019




                                                   Paul G. Gardephe
                                                   United States District Judge




                                               3
